April 19, 2010 THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus Emerging Markets Debt Local Currency Fund Supplement to Prospectus dated October 1, 2009 The following information supplements the information pertaining to the Funds Class I shares contained in the section of the funds Prospectus entitled Shareholder GuideClass I share considerations: Class I shares of the fund are offered to unaffiliated mutual funds approved by the funds distributor. April 19, 2010 THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus Emerging Markets Debt Local Currency Fund Supplement to Statement of Additional Information dated October 1, 2009 The following information supplements the information pertaining to the Funds Class I shares contained in the section of the Funds Statement of Additional Information entitled How to Buy Shares: Class I shares of the Fund are offered to unaffiliated mutual funds approved by the Distributor.
